Supreme Court
oF
NevaDA

(Oy 167A

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF: R. H.-I., DATE OF
BIRTH: 07/24/2000, A MINOR 20 YEARS
OF AGE.

 

 

 

R. H.-L,
Appellant,
Vs.
THE STATE OF NEVADA,
Respondent.
ORDER DISMISSING APPEAL

No. 83313

FILED
MAR 10 2022

A. BROWN
ELIZABETH COURT

 

By CLERK

This is an appeal from an order certifying appellant as an adult

for prosecution. Eighth Judicial District Court, Family Court Division,

Clark County; William O. Voy, Judge.

Appellant’s counsel has filed a notice of voluntary withdrawal

of this appeal. Counsel advises this court that she has informed appellant

of the legal consequences of voluntarily withdrawing this appeal, including

that appellant cannot hereafter seek to reinstate this appeal, and that any

issues that were or could have been brought in this appeal are forever

waived. Having been so informed, appellant consents to a voluntary

dismissal of this appeal. Cause appearing, this court

ORDERS this appeal DISMISSED.

 

Hardesty

A ,d.

A—.5

Stiglich Herndon

 

 

PA-O70S7

 
cc: Hon. William O. Voy, District Judge, Family Court Division
Clark County Public Defender
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
NEvADA

(0) 1474 ED